44 A.3d 652 (2012)
Albert BROWN, Petitioner
v.
COURT OF COMMON PLEAS, PHILADELPHIA COUNTY-TRIAL DIVISION APPEAL UNIT; Honorable D. Webster Keogh, Administrative Judge; Honorable Sheila Woods-Skipper, Supervising Judge Criminal Division; Honorable Natasha Lowe, Post Trial Unit Supervisor, Respondents.
No. 25 EM 2012.
Supreme Court of Pennsylvania.
May 16, 2012.

ORDER
PER CURIAM.
AND NOW, this 16th day of May, 2012, the Application for Leave to File Original Process is GRANTED, and the Petition for Writ of Mandamus and/or Extraordinary Relief is DENIED. The Prothonotary is directed to strike the names of the jurists from the caption.